Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 1 of 10 Page ID #:81



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 KENT LAW OFFICES
   3219 E Camelback Rd #588
 3 Phoenix, AZ 85018
 4 Telephone: (480) 247-9644
   Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7
   Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9
   Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Timothy Moore
13
14                     IN THE UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17 Timothy Moore,                                  Case No: 5:19-cv-00386-JLS-ADS

18                  Plaintiff,                     JOINT RULE 26(f) REPORT
19
          vs.                                      Date:         August 9, 2019
20                                                 Time:         10:30 AM
21 Experian Information Solutions, Inc., and       Location:     Courtroom 10-A
   Kevin Jewelers, Inc.                            Trial Date:   None Set
22                                                 Judge: Hon.   Josephine L. Staton
23                Defendants.
24
25
26
           A Rule 16 Scheduling Conference is scheduled for August 9, 2019, at 10:30
27
28 a.m., before the Honorable Judge Josephine L. Staton, and the parties have prepared
                                               1
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 2 of 10 Page ID #:82



  1 the following Joint Rule 26(f) Report and Exhibit A pursuant to the Court’s Order
  2
    setting the Rule 16 Scheduling Conference. (See Docket No. 22.)
  3
  4     a. Statement of the Case:
  5         Plaintiff: Kevin Jewelers is inaccurately reporting its trade line (“Errant Trade
  6
      Line”) on Plaintiff’s Experian credit file. The Errant Trade Line should be reported
  7
  8 by Kevin Jewelers as closed and with a $0 past due amount and balance.
  9
            The account reflected by the Errant Trade Line was charged off by Kevin
10
11 Jewelers and sent to a collection agency, The Best Service Company (“the Collection
12 Agency”). Both Kevin Jewelers and the Collection Agency are currently reporting a
13
   past due amount and balance on the same debt. By reporting both trade lines with the
14
15 same delinquent information, it appears that Plaintiff currently owes two debts instead
16 of one. This is inaccurate and misleading. Moreover, Plaintiff’s credit score is
17
   suffering twice the damage due to this dual negative credit reporting.
18
19          On or about March 9, 2018, Plaintiff obtained his Experian credit report (dated
20
      February 2018) and noticed the Errant Trade Line reporting inaccurately with a past
21
      due amount and balance of $2,952 by both Kevin Jewelers and the Collection Agency.
22
23 On or about May 1, 2018, Plaintiff submitted a letter to Experian, disputing the Errant
24
      Trade Line and collection item. In his dispute letter, Plaintiff explained that the
25
26 account reflected by the Errant Trade Line was charged off and sent to collections. He
27 further explained that both Kevin Jewelers and the Collection Agency are both
28
                                                2
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 3 of 10 Page ID #:83



  1 reporting a balance and past due amount of $2,952. He asked Experian to report the
  2
    balance as $0 on the Errant Trade Line. Upon information and belief, Experian
  3
  4 forwarded Plaintiff’s consumer dispute to Kevin Jewelers. On or about May 25, 2018,
  5 Plaintiff received Experian’s investigation results, which showed that Experian and
  6
    Kevin Jewelers failed or refused to update the balance to $0 on the Errant Trade Line.
  7
  8 Kevin Jewelers and the Collection Agency are still reporting the same delinquent
  9
      information for the same account.
10
11          Defendant Experian Information Solutions, Inc.: Experian denies that it has

12 violated the FCRA relative to this Plaintiff and the reporting of the subject Kevin
13
   Jewelers trade line. To the contrary, Experian has utilized reasonable procedures
14
15 regarding the reporting and reinvestigation of Plaintiff’s disputes and, in turn, has
16 fulfilled its duties under the FCRA.
17
           Experian did receive Plaintiff’s May 2018 dispute letter and handled the dispute
18
19 appropriately under the FCRA by sending an ACDV, along with a copy of Plaintiff’s
20
      dispute, to both Kevin Jewelers and The Best Service Company. Both responded by
21
      verifying the information each was reporting. Experian again verified the information
22
23 with both creditors after the filing of this litigation. It is important to note that while
24
      Plaintiff contends these two trade lines represent the same debt, this is not self-evident
25
26 due to the conflicting information being reported for each trade. Both trades reflect
27
28
                                                  3
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 4 of 10 Page ID #:84



  1 different balances owed, different open dates and a different original delinquency
  2
    dates.
  3
  4        *** Defendant Kevin Jewelers, Inc. has not yet been served. Plaintiff has
  5 been unable to obtain a valid address for service; however, Plaintiff is continuing
  6
    in his efforts to serve Kevin Jewelers. ***
  7
  8     b. Legal Issues in the Case:
  9
              1. Whether the information that Kevin Jewelers furnished to Experian
10
11               concerning Plaintiff was accurate;

12            2. Whether Defendants’ investigation of any notice of dispute was in
13
                 compliance with the Fair Credit Reporting Act;
14
15            3. Whether Defendants conducted a reasonable investigation under the Fair
16               Credit Reporting Act;
17
              4. Whether Kevin Jewelers maintained reasonable procedures to assure the
18
19               maximum possible accuracy of the information that it provided to
20
                 Experian regarding Plaintiff;
21
              5. Whether Defendants maintained reasonable procedures to assure the
22
23               maximum possible accuracy of the information contained in any
24
                 consumer report prepared regarding Plaintiff;
25
26            6. Whether any failure to conduct a reasonable reinvestigation or maintain
27               reasonable procedures was willful or negligent; and
28
                                                 4
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 5 of 10 Page ID #:85



  1            7. Whether Plaintiff is entitled to recover any damages from Defendant(s).
  2
         c. Damages:
  3
  4         Plaintiff is seeking actual damages, statutory damages of up to $1,000, punitive
  5 damages for willful violation of the FCRA, reasonable attorneys’ fees, and court costs.
  6
      d. Insurance:
  7
  8         Plaintiff does not know if Defendants have insurance coverage relative to the
  9
      matter at hand. Based on Experian’s present insurance and applicable deductibles, no
10
11 insurance carrier would be liable to satisfy part of all of any likely judgment which
12 may be entered in this action, or to indemnity or reimburse for payments made to
13
   satisfy any likely judgment.
14
15     e. Motions:
16          The parties do not believe any non-dispositive motions are likely at this time.
17
         f. Complexity:
18
19          The Parties do not believe that all or part of the procedures of the Manual for
20
      Complex Litigation should be utilized for this case.
21
         g. Status of Discovery:
22
23          The Parties have not exchanged discovery requests at this time. However,
24
      discovery will be served immediately following the Scheduling Conference.
25
26
27
28
                                                 5
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 6 of 10 Page ID #:86



  1      h. Discovery Plan:
  2
            No changes in the disclosures should be made under Rule 26(a). Discovery will
  3
  4 be needed on all allegations, claims, theories of liability, damages, and affirmative
  5 defenses alleged in the Complaint and Answers. Discovery should not be conducted
  6
    in phases or limited to certain subjects.
  7
  8         Plaintiff intends to serve written discovery (interrogatories, requests for
  9
      production of documents, and requests for admission) and may take the depositions of
10
11 one or more of Defendants’ representatives, including 30(b)(6) depositions of each
12 Defendant. Experian also intends to serve written discovery and will take the
13
   deposition of Plaintiff. Experian may also require discovery from third parties such as
14
15 Kevin Jewelers, The Best Service Company and any entity involved in Plaintiff’s
16 claim for damages. The deadline for the completion of fact discovery is April 17,
17
   2020.
18
19       i. Expert Discovery:
20
               1. Disclosure of Plaintiff’s Rule 26(a)(2) Expert Information:
21
                  May 1, 2020.
22
23             2. Disclosures of Defendant’s Rule 26(a)(2) Expert Information: May 1,
24
                  2020.
25
26             3. Rebuttal Expert Disclosures: May 29, 2020.
27             4. Supplementation under Rule 26(e)(2): May 29, 2020.
28
                                                6
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 7 of 10 Page ID #:87



  1           5. Expert Discovery Cutoff: June 26, 2020.
  2
        e. Dispositive Motions:
  3
  4        The parties may file motions for summary judgment on Plaintiff’s FCRA claim
  5 after the close of discovery. Experian contends such motion may involve claims of
  6
    accuracy, reasonableness, lack of damages, and lack of willfulness. The Parties
  7
  8 propose a deadline of May 1, 2020, to file dispositive motions.
  9
           k. Alternative Dispute Resolution (ADR):
10
11         In the event the Parties cannot resolve this on their own, the Parties agree this

12 case is best suited for mediation with a neutral from the Court Mediation Panel.
13
          l. Settlement:
14
15        The Parties are engaged in preliminary settlement negotiations and will
16 continue those negotiations.
17
      m. Preliminary Trial Estimate:
18
19            1. Number of Witnesses: Neither party anticipates calling more than 4
20
                  witnesses.
21
              2. Length of Jury Trial: 2-3 days. Plaintiff has requested a trial by jury,
22
23                and Defendants have not objected.
24
        n. Trial Counsel:
25
26            1. Trinette G. Kent, attorney for Plaintiff.
27
28
                                                 7
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 8 of 10 Page ID #:88



  1           2. Thanh-Thuy T. Luong (and potentially attorney Tamara Fraser if later
  2
                 admitted pro hac vice in this matter), attorney for Defendant Experian
  3
  4              Information Solutions, Inc.
  5     o. Independent Expert or Master:
  6
           At this time, the Parties do not believe this case requires an Independent Expert
  7
  8 or Master.
  9
        p. Other Issues:
10
11         The parties will most likely agree to and submit a Stipulated Protective Order

12 for the Court’s consideration.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                8
Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 9 of 10 Page ID #:89



  1 Respectfully Submitted,                     Dated: July 23, 2019
  2
  3
      /s/Trinette G. Kent             /s Thanh-Thuy T. Luong_
  4   TRINETTE G. KENT                THANH-THUY T. LUONG
  5   KENT LAW OFFICES                JONES DAY
      3219 E. Camelback Rd #588       3161 Michelson Drive, Suite 800
  6   Phoenix, AZ 85018               Irvine, CA 92612-4408
  7   Telephone: (480) 247-9644       Telephone: (949) 851-3939
      Facsimile: (480) 717-4781       Facsimile: (949) 553-7539
  8   tkent@kentlawpc.com             Email: tluong@jonesday.com
  9   Attorney(s) for Plaintiff,      Attorneys for Defendant, Experian
      Timothy Moore                   Information Solutions, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            9
     Case 5:19-cv-00386-JLS-ADS Document 23 Filed 07/24/19 Page 10 of 10 Page ID #:90




DMSLIBRARY01\13656\045003\33767230.v1-1/28/19
